DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15, 18-20, 25 and 32 are canceled.
Claims 30, 35, and 37 are withdrawn.
Claims 16-17, 21-24, 26-29, 31, 33-34, and 36 are under examination.

Priority
Applicant’s Arguments: The Examiner denied the October 28, 2014 priority date for the pending claims which stand rejected for lack of enablement and/or written description, and asserted that all claims examined must have the filing dates established as only then can art, intervening or otherwise, be found.
Applicants respectfully disagree. Applicants note again that the disclosure of the priority application, Provisional Application No. 62/069,478, is identical to that of the instant application. Thus, the Examiner’s stance on this matter, in assigning a filing date to the instant application but denying a priority claim to the provisional application containing the very same disclosure is, to say the least, very unusual. The Examiner is correct that the written description of a provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application. However, applicants reiterate their position that the cf. M.P.E.P. § 216, discussing entitlement to priority of a foreign application). No such reference has been identified by the Examiner and, thus, the denial of priority is largely academic. However, applicants maintain that the denial of the priority claim is improper. Contrary to the Examiner’s contention, a prior art search can be easily performed based on the filing date of the subject application, and the disclosure of the priority application can be subsequently reviewed if art is identified having an effective date between the filing dates of the present application and the priority application.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
The filing date of the instant application is not a priority date.  Similarly, the filing date of the 371 application is not a priority date.  These are not denied based on 112a deficiencies but priority dates, such as those to a provisional application, can be denied and remain denied for the reasons of record and infra as the written description and enablement rejections stand. Priority dates are set whether intervening references are found or not.  If Applicant thinks this is academic, that is of no moment.  It is proper procedure.  Said another way, denial of priority is not improper just because Applicant feels it is not needed since the references in the art rejection below are not intervening.  


Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.   

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 16-17, 21-24, 29, 31, and 33-34 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s Arguments:  The Examiner maintained the rejection of claims 16-24, 29, 31, and 33-34 as allegedly lacking written description because he believes that an adequate description has not been provided for the genus of anti-KIR antibodies recited in the claims.
We respectfully disagree for at least the following reasons.
First, the Examiner asserts that six parental CDRs would be a structure that enables one of ordinary skill to envision the functional genus. We disagree. The recitation see claim 1) and 9,902,936 (see claim 17). The specification discloses that an anti-KIR antibody suitable for use in the claimed therapeutic methods exhibits one or more, and preferably all, of several characteristics including the following characteristics recited in the claims: binding specifically to human KIR2DL1 and/or KIR2DL2/3 with a Kd of 1 x 10'8 M or lower, blocking inhibitory KIR signaling from KIR2DL1 and/or KIR2DL2/3, and potentiating NK cell lytic activity (see page 22, lines 14-21). The specification explicitly teaches that antibodies exhibiting these properties are exemplified in the art including, among others, PCT Publication Nos. WO 2006/003179 and WO 2008/084106, the entire disclosures of which are incorporated by reference into the instant application (see page 22, lines 22-24).
Applicants further reiterate that because this genus of antibodies has long been described in the art, applicants do not need to provide a written description of this well-known genus. See Hybritech v. Monoclonal Antibodies, 802 F.2d 1367, 1384 (Fed. Cir. 1986); M.P.E.P. 2164.01, stating that “a patent need not teach, and preferably omits, what is well known in the art.” See, also, AbbVie v. Janssen, 759 F. 3d 1285, 1299 (“For generic claims, we have set forth a number of factors for evaluating the adequacy of the Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed.Cir.2005)). Nevertheless, the specification does not simply refer to this known genus of anti-KIR antibodies but specifically discloses several species of KIR2DL1 and/or KIR2DL2/3-blocking antibodies that potentiate NK cell lytic activity as recited in the claims, including DF200, 1-7F9, 1-7F9(S241P), 1-4F1, 1-6F5, 1-6F1, EB6, GL183, HP-3E4 and NKVSFl (Pan2D) (see page 15, lines 22-33; page 17, lines 10-28; page 18, lines 20-31; page 19, lines 3-9 and 14-18; page 26, lines 13-18). Applicants maintain that the numerous examples of KIR2DL1 and/or KIR2DL2/3-blocking, NK cell-potentiating antibodies are a representative number of species of the genus of antibodies recited in the claims, and thus the specification provides an adequate written description of this genus of antibodies.
Second, the Examiner asserted that merely stating that there are antibodies known that have the required lytic activity of claim 16 and the binding targets is not sufficient, and that such antibodies do not necessarily have the low Kd recited in claim 16 and the other claims. The Examiner stated that, furthermore, no claim recites a lower limit for the Kd because of the use of the phrase “or lower”. The Examiner contended that, therefore, the claims read on tighter binders that any antibody applicants name and, for this reason alone, applicants fail to provide any antibodies that are representative of the recited genus. The Examiner stated that there are binding affinities recited in all the instant claims that are not achieved by any antibodies in the art.
8 M or lower” as indicating particularly high-affinity binding is unwarranted.
Regarding the binding affinities of known anti-KIR antibodies, and contrary to the Examiner’s contentions, the KIR2DL1 and/or KIR2DL2/3-blocking, NK cell-potentiating antibodies known in the art do bind to KIR2DL1 and/or KIR2DL2/3 with a Kd of “1 x 10'8 M or lower”. For example, the specification discloses, citing WO 2006/003179, that “DF200 binds to KIR2DL1 with a Kd of about 1.1 x 10'8 M, and to KIR2DL3 with a Kd of about 2 x 10'9 M, whereas 1-7F9 binds to KIR2DL1 with a Kd of about 4.3 x 10'10 M, and to KIR2DL3 with a Kd of about 2.5 x 10'11 M” (see page 23, lines 1-4; see, also, WO 2006/003179 at page 23, lines 12-15). WO 2006/003179 also discloses that 1-4F1 binds to KIR2DL3 with a Kd of about 7 nM (see page 23, lines 23-25).
As to the Kd of “1 x 10'8 M or lower” recited in the claims, applicants note that this Kd value primarily provides a quantitative measure of the antibody binding “specifically” to the KIR targets. The specification teaches that antibodies “typically bind specifically to their cognate antigen with high affinity, reflected by a Kd of 10'5 to 10'11 M'1 or lower”, and as used in this application, an antibody “that ‘binds specifically’ to an antigen refers to an Ab that binds to the antigen with high affinity, which means having a Kd of ... preferably about 10'8 M or lower” (see page 22, lines 25-29). The recitation of this Kd value in the claims is relevant only to the extent that the antibody binds to KIR2DL1 and/or KIR2DL2/3 with sufficient specificity and affinity to block the inhibitory KIR2DL1 and/or KIR2DL2/3 receptors on NK cells and thereby potentiate NK cell lytic activity, but it is not an unusually i.e., about 1 nM or lower. Applicants respectfully disagree with the Examiner’s contention that the well-known genus of antibodies known in the art “do not necessarily have the low Kd of claim 16 and the other claims” (Office Action at page 17, 3rd paragraph) since the “1 x 10'8 M or lower” Kd recited in claim 16 is not atypical for antibodies binding specifically to a target antigen.
The recitation of the Kd value in claim 16 appears to have unnecessarily become a distraction, and to emphasize that it is the blockade of KIR2DL1 and/or KIR2DL2/3 and potentiation of NK cell activity, rather than the Kd, that matter in the recited genus of antibodies, claim 16 has been amended to delete the recitation of the Kd value.
With regard to the Examiner’s objection that there is no lower limit to the recited Kd because the claims recite a Kd value “or lower”, applicants assert that there is no need for the claims to recite a lower limit. The claims specify that the antibodies bind to their cognate antigens with a specified Kd, but they also acknowledge that higher-affinity binding may help to block the inhibitory KIR receptors and potentiate NK cell activity by reciting the specified Kd “or lower”. The Examiner makes repeated reference to the claims having “affinities within [a] bottomless range” but, in fact, the range of Kd values is not “bottomless”; instead, a person skilled in the art would recognize that the bottom of the “or lower” range of Kd values is set by a natural limit of affinities of antibody-antigen binding which means a Kd of about 10'11 M. Nevertheless, solely in order to expedite the allowance of the claims, the phrase “or lower” has been deleted from claim 21. As noted, recitation of the Kd value has been deleted from claim 16; thus this ground of rejection is moot regarding claim 16.
 applicants possess. The Examiner asserted that not all antibodies known in the art cross-compete with 1-7F9, for example, and therefore the claims that require competition fail the written description requirement.
We respectfully disagree. Nevertheless, again in order to expedite the allowance of the claims, claims 18-20 which recited cross-competing antibodies have been canceled, thereby rendering this ground of rejection moot.
Accordingly, applicants maintain that the known KIR2DL1 and/or KIR2DL2/3-blocking antibodies that potentiate NK cell lytic activity as recited in the claims, including DF200, 1-7F9, 1-7F9(S241P), 1-4F1, 1-6F5, 1-6F1, EB6, GL183, HP-3E4 and NKVSFl (Pan2D), meet all the functional limitations of the claims. In particular, the present claims no longer recite the so-called “bottomless lower affinity” and the cross-competition requirements. This known genus of claims has been adequately described both in the prior art and in the instant application to satisfy the written description requirement. Reconsideration and withdrawal of this ground of rejection is, therefore, respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Six parental CDRs would be a structure that enables one of ordinary skill to envision the functional genus.  However, the examiner agrees with Applicant that one could also provide representative species.  It is noted that Applicant wishes to recite a broader genus that antibodies recited by six CDRs.  US8222376 claim 1 does not provide 
WO2006/003179 teaches 1-7F9 and 1-4F1 (Abstract).  They describe background antibodies on pages 3-4 but state they are not clinically useful.  Pan2D was one such antibody (Pg. 4, Paragraph, second).  They report antibodies that are substantially similar to 1-7F9 and 1-4F1 (Pg. 4, Paragraph, final).  DF200 is also taught (Pg. 8).  Thus, it appears only three species of CDR set are taught.  However, these three species are not representative of each entire genus of the instant claims. They vary with respect to their CDRs but provide no information on additional species of the enormous genus recited in the instant claims.  Said genus encompasses CDR sets that cannot be visualized from the art or instant disclosure and so cannot be considered representative of the entire genus.  One set of CDRs does not lead one of skill to the next antibody species as discussed with the works of Rudikoff on pages 20-21 of the office action dated 03/22/2019.  Representative species would represent the entire genus but these species here cannot as discussed above.  The same arguments are made against the species taught in WO2008/084106.  There, only 1-7F9 is used to produce a variant thereof.  Thus, not additional CDR sets are added to those known in the prior art.  It is also noted that lirilumab and 1-7F9 have the same CDRs.  

Applicant argues that they have nine antibodies within the genera of instant claims.  However, Pan2D is not taught for clinical use as discussed supra.  Therefore, only 8 antibodies are taught within the genus of claim 16, for example.  Yet, as stated above, these cannot be representative of the entire genus since no other CDR sets can be predictably derived from them and the genus of instant claims for exceeds the contribution to the art of these eight species.  
The examiner agrees that lower affinities that those recited in the claims is of less concern since the claims have been amended to remove “or lower”.  Still, specific affinities must be met and representative species of such antibodies should be taught.  
Applicant then lays out the binding affinities of three antibody species.  Yet, none meet all of the affinity requirement of claim 21 for example.  Therefore, they cannot be representative of such a genus.  It is noted that Applicant has removed the affinity requirement from claim 16.  Also, since the 8 antibodies (CDR sets) above cannot represent a broader genus for the reasons above, they certainly do not represent a narrower genus with good binding affinity.  Again, Applicant provides no evidence of representative species for any antibody genus of the claims. 
Applicant then argues that the KD recited previously is not particularly low.  This is moot since it has been removed from the claims.  Still, in their discussion, even though they believe most specific antibodies would have this affinity, they provide no more 
Applicant has deleted or lower from the claims and so this issue is moot with respect to affinity.  However, even if lower were limited to what Applicant thinks is the lower limit of antibodies, they still fail to provide many species of such antibodies here.  Thus, the claims still fail the written description requirement for the reasons of record and above.
Taken all together, Applicant’s arguments and evidence, as well as the case-law to date, this rejection must stand.

Claims 26-27 and 36 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for instant methods requiring anti-KIR antibodies and reference antibodies and antigen binding fragments thereof that all comprise six CDRs, does not reasonably provide enablement for similar methods using just any antigen binding fragment thereof with less than all six CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  The Examiner rejected claims 18-19, 26-27 and 36 under 35 U.S.C. § 112(a) as allegedly lacking enablement. The Examiner stated that the specification, while enabling for the instant methods requiring anti-KIR antibodies and reference antibodies and antigen-binding fragments thereof that all comprise six CDRs, 
We respectfully disagree. We note again that claims 18 and 19 have been canceled, rendering their rejection moot. Regarding the remaining claims, we note that the claimed methods do not recite the use of just any antigen-binding fragments; instead, these claims require the use of antigen-binding fragments that bind specifically to KIR2DL1 and/or KIR2DL2/3, block the inhibitory activity of KIR2DL1 and/or KIR2DL2/3 activity, and potentiate NK cell activity. Nothing in the specification suggests that an antigen-binding fragment needs to have six CDRs to perform these functions. To the contrary, if an Fd region (comprising three VH CDRs) or even a single CDR is able to bind specifically to KIR2DL1 and/or KIR2DL2/3, block the inhibitory activity of KIR2DL1 and/or KIR2DL2/3 activity, and potentiate NK cell lytic activity, there is no reason why such an Fd region or single CDR cannot be used as an antigen-binding fragment in the claimed methods. The Examiner vaguely references, but provides no citation for, the “works of Paul and Bendig” as allegedly making clear that the use of such fragments from an antibody that has six CDRs is not predictable with respect to binding the target antigen. In that regard, if the Examiner is correct in his implication that six CDRs are absolutely necessary for antigen binding, then the claims would automatically exclude antibody fragments such as a Fd fragment or a single CDR. But we reiterate that nothing in the claim language or the specification requires an antigen-binding fragment to have six CDRs.
The Examiner seems to believe that the underlying problem stems from the claims reciting that either the antibody or the antigen-binding portion thereof comprises a See Office Action at page 23, last paragraph. More specifically, the Examiner apparently believes that this is because of the use of the word “or” between antibody and the antigen-binding portion in the parts of the claims that describe their structure. Ibid. The Examiner states that the rejection is based on the fact that the claims explicitly read on fragments with less than all six CDRs.
In response, we reiterate that nothing in the claims suggests or requires an antibody having six CDRs. The Examiner has implied on numerous occasions that the conjunction between the antibody and the antigen-binding portion terms in the claims should be “and” rather than “or”. For example, in the September 3, 2019 Office Action, the Examiner repeatedly suggested that the phrase “wherein the monoclonal antibody and the antigen-binding portion thereof bind specifically ...” should be incorporated into claim 16 for clarity; the phrase “and antigen-binding portion thereof’ should be incorporated into claims 18 and 19; the phrase “or antigen-binding portion thereof’ in claims 26, 27 and 36 should be changed to and antigen binding portion thereof’ for clarity. See September 3, 2019 Office Action at page 21 under New Objections (emphasis added). Although applicants have explained in detail why it would be improper for the claims to recite and antigen-binding portion thereof’ (see response to September 3, 2019 Office Action at page 18), the Examiner has returned to this theme in the present Office Action. Thus, in the present enablement rejection, the Examiner explicitly states that the rejection is, in part, “owed to the use of ‘or’ between antibody and antigen binding portion in the parts of the claims that describe or an antigen-binding portion thereof, “does not require the monoclonal antibody and the antigen binding fragment thereof meet the limitations of both a and b. Rather, only one need do this.” Office Action, last paragraph of page 21. It, therefore, occurs to applicants that certain of the rejections in the present Office Action might conceivably be overcome by amending the claims to substitute “and” for “or” in the phrase “or antigen-binding portion thereof’.
Applicants reiterate, for the reasons set forth in the response to September 3, 2019 Office Action at page 18, that “or”, not “and”, is the appropriate conjunction to be used in the claims. Were applicants to accede to the Examiner’s suggestions to substitute “and” for “or”, this would devalue the claims to the point where they would be effectively worthless because the claimed method would require treating a pediatric BCP-ALL patient by administering both an anti-KIR antibody and an antigen-binding portion thereof to the patient. Accordingly, a competitor could perform the method of the invention to treat pediatric BCP-ALL patients by administering either an anti-KIR antibody or an antigen-binding portion thereof to the patients, and would not be held liable for infringing the claims because such competitor would not administer both an anti-KIR antibody and an antigen-binding portion thereof to the patient. Such patent claims would have no value because the invention does not require treating a patient with both an anti-KIR antibody and an antigen-binding portion thereof.

Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant first argues that the functional language of the claims, as in claim 16, prevents use of non-binding fragments.  However, this is only one perspective and another is that the claims encompass the antigen binding portions of the specification, such as Fd fragment and CDR, having such functions.  Again, this is owed to the use of “or” between antibody and antigen binding portion in the parts of the claims that describe their structure.  If Applicant wants both the fragment and the antibody to have the structures recited, there is no harm in reciting “and” between them.  
The works of Paul and Bendig were previously cited as stated in the previous action and clearly set forth the fact that Fd fragments and CDR alone, from an antibody that requires six CDRs, binding to antigen is not predictable.  Applicant arguing that they may be functional is mere allegation and not supported by art or rationale.  The examiner previously provided evidence such fragments do not work.  Thus, this argument is not persuasive.  It is noted that Applicant states that nothing in the claim language or the specification requires an antigen-binding fragment to have six CDRs.  Thus, they clarify the scope of the claims as not enabled to its full breadth.  
Using and instead of “or” in all instance would do as Applicant states above and require both be administered to the patient.  However, the examiner has not suggested this.  Rather, the examiner is suggesting that and be used only in places that define 
Applicant appears to believe as discussed in their response dated 10/30/2019 on page 18 that to have proper antecedent basis, the entire phrase antibody or antigen binding portion must be preserved though the claim. However, it is the limitations in the phrase that need antecedent basis, not the entire phrase.  Therefore, the examiner sees no reason why the phrase must be maintained throughout an entire claim with “or”.  The examiner does not argue that or is indefinite.  Rather, this is a rejection on enablement and so Applicant’s worry in the same response about definiteness is off-point.    
Taken all together, this rejection must stand.

Claim Rejections - 35 USC § 103
Claims 16-17, 21-24, 26-29, 31, 33, and 36 remain rejected under 35 U.S.C. 103 as being unpatentable over Graziano (WO2014/055648, published 04/10/2014 with priority to 10/02/2012) in view of Feuchtinger (Bone Marrow Transplantation, Vol. 43, Pg. 875-881, 2009, on IDS).
Applicant’s Arguments over both 103 Rejections:  The Examiner maintained the rejection of claims 16-24, 26-29, 31, 33, and 36 as allegedly obvious over Graziano (WO 2014/055648) in view of Feuchtinger (Feuchtinger etal. (2009) Bone Marrow Transplantation 43:875-81). The Examiner also maintained the rejection of claims 16-24, 26-29, 31, 33, 34 and 36 over Graziano and Feuchtinger, further in view of Spier (Spier etal. (1984) Blood 64(5):1064-i 6) and Hemenway (U.S. Publication No. 2005/0222012). In response to applicants’ previous arguments that Graziano teaches the and the antigen binding fragment thereof to meet the limitations of both part (a) and (b), but rather, only one needs do this. In the Examiner’s view, the antibody need not be administered as monotherapy and the claims are, therefore, still obvious.
Applicants respectfully disagree, and assert that the Examiner’s construction of claim 16 is bizarre and plainly incorrect. Claim 16 recites a method of treatment that is performed by administering to a pediatric patent an antibody or an antigen-binding portion of this antibody, and whichever of the antibody or the antigen-binding portion thereof that is used, it must have certain characteristics set forth in parts (a) and (b) of the claim. Contrary to the Examiner’s position, nothing in the language of claim 16 suggests that only one of the therapeutic agents, i.e., either the antibody or the antigen-binding portion, needs to satisfy both parts (a) and (b). Instead, it is clear that whether the antibody or the antigen-binding portion is administered to the subject, this antibody or antigen-binding portion must (a) bind specifically to KIR2DL1 and/or KIR2DL2/3 and block the inhibitory activity of KIR2DL1 and/or KIR2DL2/3 activity, thereby potentiating NK cell lytic activity; and (b) be administered to the subject as monotherapy. Accordingly, because Graziano teaches combination cancer therapy with an anti-KIR antibody and an anti-PD-1 antibody (see page 3, 3rd paragraph; page 16, 4th paragraph), whereas the present claims require monotherapy with an anti-KIR antibody or an antigen-binding 
Accordingly, applicants maintain that the claimed methods are not obvious over any of the cited art, taken individually or in combination. Applicants therefore respectfully request that the obviousness rejection of claims 16-24, 26-29, 31, 33, 34 and 36 be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant states that both the antibody and the antigen binding fragment thereof but have the characteristics of a and b.  However, claim 16 at line 4 does not use and in between the antibody and the fragment thereof.  Therefore, Applicant’s arguments are not commensurate in scope with the claims which allow a choice between the two molecules by using “or” to separate them.  And is not synonymous with or.  Thus, this argument is not persuasive.  Applicant states that nothing in the claim says that the antibody or the fragment need satisfy the limitaitons of a and b.  Yet, the language Applicant states is not in the claim is the language they chose for line 4.  Therefore, Applicant’s arguments are plainly flawed and they seem to be reading limitations into the claim that are simply not present.  
It is also noted that Applicant admits that the use of “or” between antibody and its fragment in claim 26 for example allows for the fragment to have less than all six CDRs.  Therefore, Applicant has clarified on the record and the phrase antibody or the antigen binding portion thereof allows for whatever follows to apply to only one of the molecule 
Taken together, this rejection stands for the reasons of record.
It is recommended that Applicant considers placing the monotherapy limitation prior to the last wherein clause and changing “antibody or the antigen binding portion” in line 4 of claim 16 to recite “and” between the two molecules instead.

Claims 16-17, 21-24, 26-29, 31, 33-34, and 36 remain rejected under 35 U.S.C. 103 as being unpatentable over Graziano (WO2014/055648, published 04/10/2014 with priority to 10/02/2012) and Feuchtinger (Bone Marrow Transplantation, Vol. 43, Pg. 875-881, 2009, on IDS) as applied to claims 16-29, 31, 33, and 36 previously, and further in view of Spier (Blood, Vol. 64, No. 5, Pg. 1064-1066, 1984) and Hemenway (US2005/0222012, published 10/06/2005).
Applicant’s Arguments:  See above.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive for the reasons above in the rebuttal to Applicant’s arguments over both 103 rejections.  The examiner’s response above is incorporated here.  Taken all together, this rejection must stand.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642